Citation Nr: 1533596	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  03-12 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a rating decision of September 1981 which denied entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and V.C.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1973 to June 1977 and from September 1977 to September 1980.  

This matter is before the Board of Veterans' Appeals (Board) following a March 2015 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2004 and March 2008, the Veteran provided testimony at hearings before a now retired Veterans Law Judge.  He was afforded the opportunity to testify before a current Veterans Law Judge, but declined such offer.

In a September 2008 decision, the Board denied an initial rating, higher than 30 percent, for service-connected depression; and remanded the claim of CUE in the rating decision of January 2002 that assigned an effective date of January 12, 2000 for a TDIU.  The Veteran appealed the Board's decision denying an initial rating higher than 30 percent for service-connected depression to the United States Court of Appeals for Veterans Claims (Court).  

In a Memorandum Decision in November 2010, the Court vacated and remanded the Board's decision for further proceedings.  In a decision in September 2011, the Board denied earlier effective dates for the grant of a 60 percent evaluation for service-connected lumbosacral strain with degenerative joint disease and for the grant of service connection for depression, prior to January 12, 2000.  In addition, the Board remanded the issues of an initial rating higher than 30 percent for service-connected depression, and whether there was CUE in the rating decision of January 2002 that assigned an effective date of January 12, 2000, for TDIU.

Those matters were returned to the Board following additional development and adjudication by the RO, and in September 2013 the Board granted a 50 percent rating for service-connected depression, dismissed a freestanding claim for an earlier effective date for TDIU, denied an earlier effective date for the grant of TDIU, and denied a claim of CUE in a January 2002 RO decision regarding the effective date assigned for TDIU in that decision.

Over the course of the Board's 2011 and 2013 decisions, all matters remanded back to the Board for additional development and consideration by the Court in 2010 were addressed.  Thus, the only remaining matter concerns the issue of whether there was CUE in a September 1981 RO decision that denied entitlement to TDIU - an issue which was remanded by the Board to the RO in September 2013.


REMAND

As described above, in September 2013 the Board found that the Veteran had raised the issue of whether the RO - in denying a total disability rating for compensation based on individual unemployability in a September 1981 decision - had committed clear and unmistakable error.  This assertion was repeatedly advanced by the Veteran's representative, including in lengthy briefs submitted in March 2008, February 2006, and April 2006.  In its September 2013 remand, the Board noted that this matter had not been initially adjudicated by the RO, and remanded for such adjudication, after which the Board ordered that "[i]f the claim is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board."

Although the RO fully complied with the Board's orders by issuing an initial adjudication and supplemental statement of the case in March 2015, the Board regrets that in so doing, the due process rights of the Veteran may have been circumvented.  Specifically, following the initial adjudication of an issue, an appellant has the right, but is under no affirmative obligation, to appeal from an adverse determination by submitting a timely notice of disagreement in accordance with the provisions of 38 C.F.R. § 20.201 (2014).  See 38 C.F.R. § 20.300 (2014).  Thereafter, the VA must readjudicate the claim and provide a statement of the case before the Veteran has the opportunity to perfect his appeal the Board.  38 C.F.R. § 19, Subpart B (2014).

Here, the RO simultaneously issued both an initial adjudication and a supplemental statement of the case, depriving the Veteran of the opportunity to advance additional evidence or argument prior to readjudication.  Furthermore, the Veteran has the right to choose to accept the unfavorable initial denial of his clam by not appealing from that decision.  The RO's recertification of this matter back to the Board without such an opportunity further limits the Veteran's due process rights.

The Board has considered the application of the holding of the United States Court of Appeals for Veterans Claims (Court) in Percy v. Shinseki, 23 Vet. App 37 (2009) as it relates to the instant decision.  In Percy, the Court noted that, although Congress used "permissive language" in the statute for filing a substantive appeal (38 U.S.C.A. § 7105(d) (3) ), the language used by Congress in enacting the statute for filing a NOD was "mandatory," indicating a clear intention to foreclose the Board's exercise of jurisdiction over a matter where a NOD had not been filed, but not where a substantive appeal had not been filed.  Id. at 44, citing Act of Sept. 19, 1962, Pub. L. No. 87-666, 76 Stat. 553 (enacting both NOD and Substantive Appeal requirements).  Indeed, the Court noted that "[t]he permissive language of section 7105(d)(3) stands in stark contrast to the statutory language mandating that claimants file a timely NOD: 'notice of disagreement shall be filed within one year from the date of mailing of notice of the result of initial review or determination' and '[i]f no notice of disagreement is filed... within the prescribed period, the action or determination shall become final.'" See also Manlincon v. West, 12 Vet. App. 238, 240 (1999) (indicated that a NOD is a jurisdiction-conferring document that required remand rather than referral).  In Percy, the appellant had filed a timely NOD but failed to file a substantive appeal as to all of the issues on appeal.  Percy, 23 Vet. App. at 38.  As the Court found the filing of a substantive appeal was permissive, the filing of the mandatory NOD in Percy allowed the Board to assume jurisdiction of the issues not included in the original substantive appeal. Id. at 46-47.  The instant case is distinguishable from Percy in that there is no jurisdiction-conferring NOD before the Board as to the issue of whether there was CUE in the September 1981 RO decision that denied TDIU.  



Accordingly, the case is REMANDED for the following action:

Notify the Veteran that he has one year from the date of the March 2015 denial of his CUE claim in which to submit a notice of disagreement, if he so chooses.  Only if the Veteran appeals from the March 2015 RO decision should a statement of the case be issued on the matter of whether there was CUE in a September 1981 decision that denied entitlement to TDIU.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




